 



Exhibit 10.28
Executive Compensation Information
The table below provides information regarding the 2008 annual base salary of
each executive officer of XenoPort, Inc. listed below:

          Named Executive Officer   2008 Annual Base Salary
Ronald W. Barrett, PhD
Chief Executive Officer
  $ 500,000  
Kenneth C. Cundy, PhD
Senior Vice President of Preclinical Development
  $ 290,000  
Mark A. Gallop, Ph.D.
Senior Vice President of Research
  $ 281,000  
William G. Harris
Senior Vice President of Finance and Chief Financial Officer
  $ 315,000  
William J. Rieflin
President
  $ 375,000  
David R. Savello, PhD
Senior Vice President of Development
  $ 320,000  

